In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00123-CR



              JULIAN DIXON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 361st District Court
                Brazos County, Texas
         Trial Court No. 19-02477-CRF-361




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                  ORDER

        Julian Dixon appeals from his convictions of assault on a public servant and the resulting

sentences.1 Pending before this Court is the State’s motion to abate this matter to the trial court

to determine if the appellate record is complete.

        Since the State has raised an issue regarding the accuracy of the appellate record, we will

submit this dispute to the trial court for resolution under Rule 34.6, subsections (e) and (f), of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 34.6(e), (f). We hereby abate this

matter to the trial court to conduct an evidentiary hearing pursuant to Rule 34.6, subsections (e)

and (f), for the purposes of (1) determining whether all portions of the record to which the parties

are entitled have been accurately included in the appellate record and (2) identifying and

correcting, if possible, any inaccuracies or deficiencies in the reporter’s record.

        We instruct the trial court to conduct an evidentiary hearing within thirty days of the date

of this order and to enter findings regarding the following:

        1.       Precisely what portions of the record the State (or any other party) claims are

missing or inaccurate;

        2.       For each error or omission identified in response to No. 1 above, whether the

issue can be resolved by agreement as contemplated by Rule 34.6(e)(1) of the Texas Rules of

Appellate Procedure;




1
 Originally appealed to the Tenth Court of Appeals in Waco, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We are unaware
of any conflict between precedent of the Tenth Court of Appeals and that of this Court on any relevant issue. See
TEX. R. APP. P. 41.3.
                                                       2
          3.     If such error or omission can be corrected by agreement, then the trial court is

instructed to take steps to ensure that the reporter’s record is corrected in accordance with the

parties’ agreement;

          4.     If such error or omission cannot be corrected by agreement, then the trial court is

instructed to take the steps outlined in Rule 34.6(e)(2) of the Texas Rules of Appellate Procedure

to resolve the dispute and correct the record;

          5.     We also request that the trial court make any additional findings that it believes

will be helpful to this Court in fully and finally resolving all issues related to the record in this

matter.

          The trial court’s findings, as set forth above, shall be entered into the record of the case

and filed with this Court as a supplemental clerk’s record within twenty days of the date of the

hearing. The reporter’s record of the hearing and any certified corrections to the reporter’s

record under Rule 34.6(e)(2) shall be filed within twenty days of the date of the hearing.

          All appellate timetables are stayed and will resume on our receipt of the supplemental

record.

          IT IS SO ORDERED.

                                                        BY THE COURT

Date: July 12, 2021




                                                   3